(Por la corte, a propuesta del
Juez Asociado 'Sr. Wolf.)
Por cuanto, Candelario Quiñones, el demandado y ape-lante en este caso, falleció el 2 de julio, 1930;
Por cuanto, el abogado que lo representaba informa ha-ber practicado gestiones infructuosas para notificar a los he-rederos del apelante a fin de que ellos prosigan la presente apelación;
Por cuanto, en ley dicho abogado no tiene hoy la re-presentación de la sucesión del demandado;
Por cuanto, es el deber de la parte apelada traer a esta corte a los herederos del demandado para que este tribunal *1009adquiera la facultad de resolver sobre la moción de deses-timación ;
Pon tanto, se declara sin lugar esa moción.